Citation Nr: 0117303	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99 - 14 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including anxiety neurosis, depressive neurosis 
and schizophrenia.

Entitlement to service connection for post-traumatic stress 
syndrome based upon personal assault.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974, and from August 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran has raised the additional issue of service 
connection for post-traumatic stress disorder based upon 
personal assault.  That issue is referred to the RO for 
appropriate development and adjudication, as discussed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  Following active service from February 1971 to February 
1974; the veteran filed a formal application for VA 
disability compensation benefits for a nervous condition in 
April 1974.  

2.  A rating decision of July 1974 denied service connection 
for an anxiety reaction; although the veteran was notified of 
that adverse determination, he failed to initiate an appeal 
and that decision became final after one year.  

3.  Following active service from August 1974 to September 
1977, the veteran applied for service connection for 
residuals of a left lower extremity fracture in October 1977, 
submitting a DD Form 214 showing honorable service from 
December 1976 to September 1977, and service medical records 
showing hospitalization from July 23 to August 25, 1977.

4.  A rating decision of May 1978 granted service connection 
for residuals of fracture of the left leg, and denied service 
connection for depressive neurosis; the veteran was notified 
of that adverse determination by RO letter of June 1978.  

5.  Thereafter, the veteran submitted multiple claims for 
service connection for an acquired psychiatric disability 
with extensive records of ongoing psychiatric treatment; the 
RO declined to reopen those claims on the grounds that new 
and material evidence had not been submitted.

6.  In May 1998, the veteran undertook to reopen his claim 
for service connection for an acquired psychiatric disorder 
by submitting additional evidence, including additional 
service medical and administrative records and his sworn 
testimony before the undersigned Member of the Board.

7.  The additional evidence submitted in support of the 
veteran's claim for service connection for an acquired 
psychiatric disability, including anxiety neurosis, 
depressive neurosis, and schizophrenia, includes evidence 
which has not been previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, including anxiety neurosis, depressive neurosis 
and schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 
1991);  38 C.F.R. § 3.156(a) (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence has been defined as evidence which 
has not been previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration.  It must be neither cumulative 
nor redundant and by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 3.156(a) (2000).  
New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown,  9 Vet. App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet. App. 
523, 528-29 (1994).  

The service medical records show that the veteran was treated 
for an anxiety-related problem during active service from 
February 1971 to February 1974.  In April 1974, he filed a 
formal application for VA disability compensation benefits 
(VA Form 21-526) for a nervous condition.  On VA psychiatric 
examination in June 1974, the examining psychiatrist 
diagnosed an anxiety neurosis, moderately severe, which he 
related to the veteran's period of active service.  A rating 
decision of July 1974 denied service connection for an 
anxiety reaction.  Although the veteran was notified of that 
adverse determination, he failed to initiate an appeal and 
that decision became final after one year.  

The service medical records show that the veteran was treated 
for an acute schizophrenic episode, schizophrenia, depressive 
neurosis, and schizoid problems during active service from 
August 1974 to September 1977.  His service separation 
examination diagnosed chronic depression.  In October 1977, 
he filed a formal application for VA disability compensation 
benefits (VA Form 21-526), submitting service medical records 
showing inservice treatment for psychiatric disability.  On 
VA psychiatric examination in January 1978, the examining 
psychiatrist diagnosed a depressive neurosis, subsiding.  A 
rating decision of July 1974 denied service connection for an 
anxiety reaction.  Although the veteran was notified of that 
adverse determination, he failed to initiate an appeal and 
that decision became final after one year.  

Thereafter, the veteran submitted multiple claims for service 
connection for an acquired psychiatric disability, together 
with extensive records of ongoing VA psychiatric treatment 
for schizophrenia, for a schizoaffective disorder, for 
dysthymia, for schizophrenic disorder with paranoid traits, 
for an anxiety crisis, for anxiety and depression, for 
depressive neurosis, for psychosis, and for schizophrenia, 
chronic undifferentiated type.  The RO declined to reopen 
those claims on the grounds that new and material evidence 
had not been submitted.

In May 1998, the veteran undertook to reopen his claim for 
service connection for an acquired psychiatric disorder by 
submitting additional evidence, including addition service 
medical and administrative records and his sworn testimony 
before a Member of the Board.  In that testimony, the veteran 
reported that he had been sexually assaulted by members of 
his unit, an assertion which is documented in his service 
medical records.  In addition, he submitted service 
administrative record documenting his administrative 
separation from service in August 1977, as well as documents 
from the Department of the Army Discharge Review Board 
upgrading the character of his discharge for the period from 
December 1976 to August 1977.  A copy of that upgraded 
discharge had been in the possession of the RO since since 
June 13, 1983.  

The Board finds that the additional evidence submitted in 
support of the veteran's claim for service connection for an 
acquired psychiatric disability, including anxiety reaction, 
depressive neurosis, and schizophrenia, includes evidence 
which has not been previously submitted to agency decision 
makers, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disability, including anxiety reaction, 
depressive neurosis, and schizophrenia, is reopened.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for an acquired psychiatric 
disability, including anxiety neurosis, depressive neurosis, 
and schizophrenia, is reopened.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, and applies to claims to reopen issues 
that had previously been finally denied.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  
In addition, it redefines VA's duty to assist under the new  
38 U.S.C.A. § 5103A(a) through (d), including the provision 
of a medical examination and medical opinion, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  

The record shows that the RO has failed to comply with its 
duty of notification to the claimant of required information 
and evidence, and its duty to assist a claimant in obtaining 
all evidence necessary to substantiate his claims, and remand 
is warranted.  

The veteran's service medical records show that on service 
entry in January 1971, his psychiatric evaluation was normal.  
His service medical record show that in November 1971, he was 
seen for complaints of trouble sleeping.  In December 1973, 
he complained that he had been plagued with anxiety on 
several occasions, and had been seen in the psychiatric 
service.  It was suggested that the veteran might need 
psychiatric care.  In January 1974, he was seen for 
complaints of insomnia, and prescribed Valium.  His service 
separation examination revealed no psychiatric abnormalities.  

A report of VA psychiatric examination, conducted in June 
1974, cited the veteran's report of having few friends, 
avoiding social and recreational activities, and feeling 
nervous while on active duty, and being nervous, tense and 
unhappy since service separation.  The veteran's service 
medical records were not reviewed at the time of examination.  
The psychiatric examiner noted that the veteran's military 
service was traumatic, and that on current VA examination he 
was emotionally unstable.  The diagnosis was anxiety 
neurosis, with moderately severe incapacity.  

A rating decision of July 1974 denied service connection for 
anxiety neurosis.  The veteran was notified that service 
connection for a nervous condition had been denied by RO 
letter of August 21, 1974.

The veteran's service medical records for his period of 
active service from August 1974 to September 1977 show that 
his service entrance examination in august 1974 disclosed no 
psychiatric abnormalities.  In September 1974, he was seen at 
the emergency room, Darnell Army Hospital, Fort Hood, 
following an episode of loss of consciousness.  He responded 
to an ammonia capsule, but refused to speak and kept his head 
down and his eyes closed.  The veteran subsequently 
complaints of insomnia, decreased appetite with nausea, and 
auditory and visual hallucinations for the past two days.  
Mental status examination disclosed that he was confused, 
with slowed speech, a depressed mood, increased anxiety, a 
flattened affect, looseness of associations, grandiose 
delusions, dissociation, and depersonalization with some 
autistic thought.  No suicidal or homicidal ideation was 
present. but the veteran was noted to be very apprehensive, 
and his mental status examination was shown to be not 
consistent with normal.  He was admitted for a period of 
three days with an admission diagnosis of bizarre behavior, 
and treated with Stelazine, 5 mgs. and Cogentin, 2 mgs.  The 
diagnosis at hospital discharge was acute schizophrenic 
episode, and he was continued on Stelazine and Cogentin and 
referred to the mental health clinic.  

In October 1974, the veteran was noted to have been released 
from the hospital the previous Friday for depression [sic].  
He was seen at Brook Army Hospital, Fort Sam Houston, in 
October 1974, and placed on a T3 psychiatric profile (mild or 
transient psychoneurosis) for 90 days due to periods of 
depression, and barred from assignment to isolated areas 
where definitive outpatient psychiatric care was not 
available.  Records dated in December 1994, show that the 
veteran was being followed in the mental health clinic; that 
he was currently prescribed Stelazine, 10 mgs. three times 
daily; and that he had been referred for psychiatric 
evaluation.  he had been seen in the mental health clinic 
that morning with complaints of visual hallucinations ("his 
sister's house out the window").  The impression was 
psychiatric problems, and he was referred to the mental 
health clinic. 

Service medical records dated in April 1975 noted that the 
veteran had a history of a mild schizophrenic episode, and 
that he reported a recurrence of those symptoms.  He was 
referred for a neuropsychiatric evaluation.  A report of 
neuropsychiatric consultation noted that the veteran was most 
unhappy about the thought of rehospitalization, and the 
psychiatric examiner indicated that the veteran did not 
appear to have decompensated to the point that he had to 
force the issue.  He was prescribed Mellaril, 50 mgs. four 
times daily, and asked to return in one week.  However, on 
reevaluation of the veteran on May 15, 1975, he was admitted 
to the US Army Hospital, Nurnburg, because of further 
decompensation.  

The service hospital summary and treatment records show that 
the veteran was admitted on May 15, 1975, with diagnoses of 
overdose of Mellaril and a thought disorder in the past, 
possibly hospitalization at Brooke [Army Hospital].  At the 
time of hospital discharge on May 19, 1975, the veteran was 
prescribed Mellaril, 50 mgs. four times daily.  It was noted 
that the veteran was highly motivated to remain in the Army 
and in Germany, and he was discharged for another try at duty 
with follow-up in the neuropsychiatric clinic.  He was seen 
in the mental health clinic on May 27, 1975, and found to be 
doing well on Mellaril, 20 mgs, four times daily.  He was 
continued on that Mellaril dosage.  In June 1976, the veteran 
was seen at the Grafenwoehr Main Dispensary with complaints 
of chills, abdominal pain, nausea and vomiting.  It was noted 
that the veteran had been seen in the psychiatric service and 
prescribed medications for depressive episodes; that he had a 
diagnosis of schizophrenia; and that he had last taken 
Mellaril in June 1975.  The clinical impressions included 
schizophrenia, and he was referred for an internal medicine 
consultation.  

Service medical records show that a report of consultation by 
an internist in June 1976 cited the veteran's history of 
bizarre complaints, diagnosed as schizophrenia.  Examination 
disclosed that the veteran had a slightly flattened affect.  
The clinical impressions were personality disorder (prior 
psychiatric diagnosis of schizophrenia), making diagnosis 
difficult, and eosinophilia.  Service medical records dated 
in March 1977 show that the veteran was seen with a long 
history of mental health problems, two admissions for 
schizoid problems, and "many, many sick call visits" for 
bizarre complaints.  The veteran's current problems were 
thought to be psychiatric in etiology, and he was referred to 
the mental health clinic to consider a psychiatric referral 
to the US Army Hospital, Nurnburg.  

In July 1977, the veteran was admitted to the US Army 
Hospital, Nurnburg, after jumping from a second floor window 
while on duty at Grafendoehr, Germany, tearing left ankle 
ligaments and fracturing his left fibula.  A hospital summary 
showed that the veteran was admitted following a jump from a 
second story window due to fear he was going to be attacked 
by members of his unit.  The veteran had been in a tense 
conflict with several members of his unit for three weeks 
prior to his injury following a savage beating and assault by 
several members of his unit, and had been avoiding people and 
living in fear since that time.  On admission, the veteran 
appeared anxious, but no evidence of psychosis was noted.  
Following orthopedic treatment, it was decided that the 
veteran was depressed, and that the jump from the window may 
have been a suicide attempt.  He was transferred to the 
psychiatric service, where he was able to discuss his fears 
and his sexual identify difficulties.  It was determined that 
the veteran would have difficulty remaining in the service, 
and should be administratively separated.  The psychiatric 
diagnosis at hospital discharge was adult adjustment reaction 
with depression.  The precipitating stress was: Unit 
difficulties; while predisposing personality was: Hysterical 
personality, mild; and administrative separation was 
recommended.  It was indicated that the veteran's injuries 
were in the line of duty, and he was referred to the 
neuropsychiatric clinic for follow-up.  At the time of 
service separation, the veteran reported frequent trouble 
sleeping, depression or excessive worry, loss of memory and 
amnesia, and nervous trouble.  On service separation 
examination in  August 1977, the psychiatric diagnosis was 
chronic depression.  The veteran was administratively 
separated under other than honorable conditions due to 
unsuitability.  

The veteran's application for VA disability compensation 
benefits (VA Form 21-526), received in October 1977, sought 
service connection for residuals of fracture.  The RO 
requested and received the veteran's service medical records 
for all periods of active service in December 1977, and the 
veteran was scheduled for orthopedic and psychiatric 
examinations.  A report of VA psychiatric examination in 
January 1978 noted that the examiner did not review the 
veteran's service medical records, and diagnosed depressive 
neurosis.  A rating decision of May 1978 granted service 
connection for postoperative residuals of open reduction and 
fixation of fracture of the tibia and fibula, left leg, with 
ankylosis of the left ankle, evaluated as 30 percent 
disabling, and denied service connection for depressive 
neurosis on the grounds that the veteran's nervous condition 
had not been aggravated.  The veteran was notified that 
service connection for a nervous condition had been denied by 
RO letter of June 7, 1978.

VA hospital summaries and outpatient clinic records dated 
from August 1981 to  
show that the veteran continued to receive treatment for an 
acquired psychiatric disability, including schizophrenia, a 
schizoaffective disorder, dysthymia, schizophrenic disorder 
with paranoid traits, an anxiety crisis, anxiety and 
depression, depressive neurosis, psychosis, and 
schizophrenia, chronic undifferentiated type.  Despite the 
fact that those diagnoses mirrored diagnoses assigned the 
veteran during his periods of active service, the RO failed 
to obtain a medical opinion as to any relationship that might 
exist between the veteran's currently manifested disabilities 
and those shown in service.  

In addition, although the RO has received notification that 
the veteran was hospitalized in at the VAMC, Cleveland, in 
July 1996, in September 1996, in December 1996, in September 
1997, in November 1998, and in January1999, no effort has 
been made by the RO to obtain those hospital summaries and 
treatment records.  The Board finds that the RO has failed to 
comply with its duty of notification to the claimant of 
required information and evidence, and its duty to assist a 
claimant in obtaining all evidence necessary to substantiate 
his claims, and remand is warranted on that basis.  

Further, at his May 2001 videoconference hearing before the 
undersigned Member of the Board, the veteran testified that 
he was sexually assaulted by members of his unit while on 
active duty.  This evidence establishes a claim for service 
connection for post-traumatic stress disorder (PTSD) based 
upon personal assault, and must be developed by the RO in 
accordance with applicable law and regulations, and in strict 
compliance with the guidelines set forth in Veteran's 
Benefits Manual M21-1, Part VI, section 11.38(b)(2). 

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  The most favorable 
evidence would be a medical opinion from a private or VA 
psychiatrist who has reviewed the veteran's complete service 
medical records and who links and relates his postservice 
psychiatric symptomatology to psychiatric disability 
manifested during active service, or who diagnoses PTSD based 
upon personal assault during active service.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  

The case is remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private or VA health care providers from 
whom he has received treatment for any 
psychiatric disability since January 
1999.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  The RO should 
further obtain all clinical records 
pertaining to treatment of the veteran at 
the VAMC, Cleveland, Ohio, or any other 
VA medical facility where the veteran has 
received psychiatric treatment.  In any 
event, the RO should obtain from the 
VAMC, Cleveland, the hospital summaries 
and complete treatment records for the 
veteran's hospitalizations in July 1996, 
in September 1996, in December 1996, in 
September 1997, in November 1998, and in 
January1999.  

2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for any additional service 
medical records and service 
administrative records of the veteran, to 
include a specific request for any 
psychiatric file of the veteran 
maintained at that location. 

3.  The RO must review the veteran's 
testimony at his May 2001 videoconference 
hearing, and undertake appropriate 
development of the veteran's claim for 
PTSD based upon personal assault, as well 
as any other evidence needed to support 
that claim.  

4.  The RO should then schedule a special 
VA psychiatric examination of the veteran 
by a panel of two psychiatrists who are 
qualified to evaluate and diagnose mental 
disorders, including PTSD, and who have 
not previously examined or treated the 
veteran.  The examinations are to be 
conducted at the VAMC, Brecksville, in 
accordance with the diagnostic procedures 
outlined in the VA Physician's Guide for 
Disability Evaluation Examinations, and 
all appropriate studies, including PTSD 
subscales, are to be performed.  The 
examiners should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found to be 
present.  The claims file and a complete 
copy of the Remand portion of this order 
must be made available to and be reviewed 
by the examiners prior to their 
examinations.  The psychiatric examiners 
should each offer an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current 

psychiatric disability of the veteran was 
caused or worsened during his periods of 
active service.  If PTSD is diagnosed, 
the psychiatric examiners should each 
offer an opinion, with complete 
rationale, as to whether it is at least 
as likely as not that such was caused by 
sexual assault or any other factors, 
including the veteran's leap from a 
window to escape attack, during his 
periods of active service.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The examiners must 
assign a Global Assessment of Functioning 
Score which is consistent with the fourth 
edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), and explain 
what the assigned score means.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination reports do not 
affirmatively state that each examiner 
reviewed the veteran's service medical 
records and postservice medical records, 
or do not include all test reports, 
special studies, or opinions requested, 
appropriate corrective action is to be 
implemented prior to returning the case 
to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service-connection for an acquired 
psychiatric disorder, including anxiety 
neurosis, depressive neurosis and 
schizophrenia, on a de novo 

basis.  In addition, the RO should 
separately adjudicate the issue of 
service-connection for PTSD based upon a 
personal assault.  

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

If the benefit sought on appeal remains denied, or if a 
notice of disagreement is received with respect to any other 
issue, the appellant and the appellant's representative 
should be provided a supplemental statement of the case.   
The supplemental statement of the case must contain notice of 
all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 



